Citation Nr: 1756294	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  13-24 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include schizophrenia and bipolar disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1987 to August 1991. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 RO denial. 

The Veteran and his brother presented sworn testimony in support of his appeal during a February 2015 hearing via video conference before the undersigned Veterans Law Judge.

In July 2015, the Board remanded the issue on appeal for additional development.  The Board finds that the RO did not substantially comply with the remand because as discussed below, the requested development was not completed adequately.  Thus, this matter must be remanded for full compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the RO did not substantially comply with the Board's July 2015 remand, and VA's duty to assist in the development of the claim has not been satisfied.  Therefore, another remand is necessary for the following reasons.

First, the July 2015 remand requested development in part for multiple outstanding, relevant medical records, including Social Security Administration (SSA) records.  Instruction 6 of the prior remand clearly directed the RO to forward the Veteran's claims file for a VA medical opinion regarding whether his schizophrenia or bipolar disorder had its inception during service, but only after the outstanding records were obtained.  However, the RO did not comply with this instruction because it prematurely obtained a February 2016 VA medical opinion before obtaining SSA records in March 2016.  As these SSA records contain relevant psychiatric records and reports, as well as relevant statements by the Veteran and his family members, the February 2016 VA psychiatric examiner's opinion was based upon an incomplete review of the Veteran's medical records, and therefore, inadequate.  Therefore, a new opinion based upon a complete review of the record is needed.

Second, the Board also finds that the February 2016 psychiatric opinion was inadequate to the extent that it was based upon an incomplete review of the Veteran's service treatment records.  The examiner referenced some relevant service treatment records, namely the Veteran's June 1991 report of medical examination and report of medical history.  However, the examiner failed to address the March 1989 and May 1991 dental questionnaires showing that the Veteran reported nervousness during service.

Third, the Board also finds that the February 2016 VA psychiatric examiner's opinion was inadequate by failing to consider the nexus issue separately regarding each of the Veteran's psychiatric diagnoses of schizophrenia and bipolar disorder; rather, the examiner only considered this issue regarding the schizophrenia diagnosis.

Furthermore, the prior Board remand's second Instruction directed the RO to request the Veteran's complete service personnel records through official channels.  The RO subsequently requested the Veteran's entire personnel file from the National Personnel Records Center (NPRC) pursuant to the prior remand.  NPRC's negative response received in December 2015 stated, "There are no military personnel or medical records at Code 13 for this person.  Suggest you use DPRIS [Defense Personnel Information Retrieval System] Web to obtain personnel information from official military personnel folders in the custody of the Department of Defense [sic]...."  There is no indication that the RO subsequently followed this suggestion to attempt to obtain the outstanding service personnel records through DPRIS.  Accordingly, the RO must attempt to do so upon remand.

Moreover, the July 2015 Board remand explained that during the hearing on appeal, and in several written statements, the Veteran reported that he felt anxious during service and sought treatment at a substance abuse center or clinic with a counselor.  Service treatment records that were of record at that time did not include any records reflecting substance abuse treatment.  The prior remand explained that substance abuse records, along with those reflecting mental health treatment, are often archived separately from other medical records.  The Board explained that, because no separate request, particularly for substance abuse treatment records, had been made, an attempt to obtain these records should be undertaken.  Accordingly, the prior remand's first Instruction asked the RO to request any service treatment records related to substance abuse and/or mental health evaluation or treatment provided to the Veteran during service, through official channels.  The RO's subsequent requests for active duty, clinical mental health records - which yielded negative responses - were limited to inpatient mental health records from August 1988 through December 1991.  Although the Veteran has asserted that he underwent substance abuse treatment multiple times during service, he primarily contends that his mental health symptoms such as nervousness began during basic training, at the beginning of his active duty service.  In addition, he has not contended that he received inpatient mental health or substance abuse treatment during service.  Therefore, upon remand, the RO must re-request his mental health service treatment records, including specifically outpatient mental health records, for his complete period of active duty service from August 1987 to August 1991.  Moreover, if possible, this request specifically should seek such treatment records regarding substance abuse; if that specific request is not possible, then documentation explaining why must be associated with the file.

Finally, SSA records received in March 2016 pursuant to the Board's prior remand contained psychiatric records that referenced additional, outstanding private treatment records, including from the following identified providers and time periods:  Turning Point Completion House (substance abuse treatment beginning in 1997); Dr. R. Abejuro (May 1998 to July 1998); and Dr. W.M. McAllister (January 1997 to April 1998).  As this appeal is being remanded for the reasons discussed above, upon remand, the RO should attempt to obtain these outstanding private treatment records and all necessary releases.  If they are not available, then the Veteran should be advised of this fact and given an opportunity to submit the records himself, as these records may be relevant to his appeal.  Outstanding VA treatment records also should be associated with the file upon remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record the Veteran's outstanding medical records from the Detroit, MI VA Medical Center (and all associated outpatient clinics) from November 2015 to the present. 

2. After obtaining the necessary releases from the Veteran, the RO should request all mental health records from the following identified private providers: 

a. Turning Point Completion House (substance abuse treatment beginning in 1997); 
b. Dr. R. Abejuro (May 1998 to July 1998); and
c. Dr. W.M. McAllister (January 1997 to April 1998).  

If additional care is referenced in these records, then the RO should attempt to obtain records of that care as well.

All such requests and any negative responses must be associated with the file.  If any such records are unavailable, then the RO should notify the Veteran.

3. The RO should request through official channels any service treatment records related to outpatient mental health evaluation or treatment provided to the Veteran during his entire period of active duty service from August 1987 to August 1991.  If possible, this request should include a specific request for all records pertaining to substance abuse treatment or counseling; if that specific request is not possible, then documentation explaining why must be associated with the file.

All such requests and any negative responses must be associated with the file.

4. The RO should request the Veteran's complete service personnel records from DPRIS.  All such requests and any negative responses must be associated with the file.

5. DO NOT proceed with the following instructions until Steps 1 through 4 above have been completed, to the extent possible.

6. Then, AFTER the outstanding records referenced above have been obtained, or appropriate determinations have been made that they are unavailable, the RO should forward the Veteran's claims file to the February 2016 VA examiner (or to another qualified mental health professional if that person is no longer available) to obtain an informed addendum psychiatric opinion as to whether it is more, less, or equally likely that the Veteran's schizophrenia or bipolar disorder had its inception during service.  The examiner should address this issue separately with respect to each of the Veteran's psychiatric diagnoses. 

The examiner should note his or her complete review of the claims file, including specifically: the March 1989 and May 1991 dental questionnaires showing that the Veteran reported nervousness during service; the SSA records; the statements of the Veteran regarding his behavior during service and the statements from his parents and siblings regarding his behavior shortly after service; and all additional, relevant medical evidence obtained pursuant to this remand.

A complete rationale for all opinions expressed should be fully explained and supported with references to the evidence of record and medical treatises, if appropriate.

If the reviewer finds that a clinical examination of the Veteran or further tests and studies would be helpful, then such examination, tests, and studies should be arranged.

7. After the development requested above has been completed, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




